State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: June 16, 2016                      521931
________________________________

DEUTSCHE BANK NATIONAL TRUST
   COMPANY, as Trustee for
   Holders of the HSI ASSET
   SECURITIZATION CORPORATION
   TRUST 2006-HE1,
                    Respondent,
      v
                                             MEMORANDUM AND ORDER
MARTIN BECKMAN, Also Known as
   MARTIN C. BECKMAN, et al.,
                    Defendants,
      and

NANCI BECKMAN, Also Known as
   NANCI G. BECKMAN,
                    Appellant.
________________________________


Calendar Date:    April 19, 2016

Before:    Peters, P.J., Garry, Rose, Clark and Aarons, JJ.

                              __________


      John P. Kingsley, PC, Catskill (John P. Kingsley of
counsel), for appellant.

      Shapiro, DiCaro & Barak, LLC, Rochester (Ellis M. Oster of
counsel), and Sandelands Eyet LLP, New York City (Margaret S.
Stefandl of counsel), for respondent.

                              __________


Rose, J.

      Appeals (1) from an order of the Supreme Court (Zwack, J.),
entered March 18, 2015 in Rensselaer County, which, among other
things, granted plaintiff's motion for a judgment of foreclosure
                              -2-                521931

and sale, and (2) from the judgment entered thereon.

      Plaintiff commenced this mortgage foreclosure action in
2012, more than three years after defendants Nanci Beckman and
Martin Beckman defaulted on the mortgage note. The Beckmans made
no attempt to answer, prompting plaintiff to move for a default
order of reference, which Supreme Court granted in February 2014.
Plaintiff thereafter moved for a final judgment of foreclosure,
which, for the first time, drew opposition from Nanci Beckman
(hereinafter Beckman), who cross-moved for permission to serve a
late answer and to vacate the order of reference. Supreme Court
denied Beckman's cross motion and entered a judgment of
foreclosure and sale in favor of plaintiff. Beckman now appeals.

      We affirm. "As the party seeking to vacate a default
judgment, [Beckman] bore the burden of demonstrating a reasonable
excuse for [her] default and a meritorious defense to the action"
(Washington Mut. Bank v Fisette, 66 AD3d 1287, 1287 [2009]; see
CPLR 5015 [a]; EMC Mtge. Corp. v Toussaint, 136 AD3d 861, 862
[2016]; Marine Midland Bank v Fanning, 233 AD2d 600, 600 [1996]).
To that end, Beckman claims that she failed to file an answer
because she was not served with the summons and complaint, an
assertion that is contradicted by the affidavit of service of
Stephen Moeske. Moeske averred that, in June 2012, he personally
served Beckman at her home, asked her whether she was serving in
the military and observed her approximate age, weight, height and
hair color. In response, Beckman stated, in her own affidavit,
that she "never received any summons, summons and notice,
complaint, whether by in-hand service, mail, or otherwise."
However, "[t]his bare and unsubstantiated denial of service
lack[s] the factual specificity and detail required to rebut the
prima facie proof of proper service set forth in the affidavit of
service" and, thus, it cannot excuse her default (Community W.
Bank, N.A. v Stephen, 127 AD3d 1008, 1009 [2015]; see Deutsche
Bank Natl. Trust Co. v Quinones, 114 AD3d 719, 719 [2014];
Christiana Bank & Trust Co. v Eichler, 94 AD3d 1170, 1170-1171
[2012]). Nor do Beckman's allegations that her assigned counsel
ineffectively represented her during and after settlement
conferences constitute a reasonable excuse, inasmuch as the
conferences did not begin until several months after her time to
answer had expired (see HSBC Bank USA, N.A. v Lafazan, 115 AD3d
                              -3-                  521931

647, 648 [2014]; Valiotis v Psaroudis, 78 AD3d 683, 684 [2010],
lv denied 16 NY3d 713 [2011]).

      Finally, although Beckman claims that she was fraudulently
induced into executing the mortgage loan, there is no evidence
that the nature of the purported fraud prevented her from fully
and fairly litigating this dispute (see EMC Mtge. Corp. v
Toussaint, 136 AD3d at 862-863; Bank of N.Y. v Lagakos, 27 AD3d
678, 679 [2006]). Given that Beckman has not offered a
reasonable excuse for her default, it is unnecessary for us to
address the merits of her various affirmative defenses (see
Rutnik & Corr CPA's, P.C. v Guptill Farms, Inc., 127 AD3d 1531,
1532 [2015]; Wadsworth v Sweet, 106 AD3d 1433, 1434 [2013]).

     Peters, P.J., Garry, Clark and Aarons, JJ., concur.



      ORDERED that the order and judgment are affirmed, with
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court